internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-137146-01 date date legend x a d1 d2 d3 d4 d5 state dear this letter responds to your letter dated date on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code x was formed under state law on d1 as a limited_liability_company and on d2 elected to be classified as a corporation for federal_income_tax purposes from formation x intended to be treated as an s_corporation for federal_income_tax purposes x retained an accountant to assist with the filing of an election to be treated as an s_corporation effective d1 however the accountant inadvertently filed the form_2553 plr-137146-01 election by a small_business_corporation on d3 rather than d4 as a result x’s election did not become effective until d5 x requests a ruling that it will be recognized as an s_corporation effective for the taxable_year beginning d1 sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election may be made by a small_business_corporation for any taxable_year at anytime during the preceding_taxable_year or at any time during the taxable_year on or before the 15th day of the third month of the taxable_year sec_1362 provides that an election made after the 15th day of the third month of the taxable_year is treated as having been made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by this subsection for making such election for such taxable_year or no such election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to make such election the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply based on the facts submitted and representations made we conclude that x was eligible to make an s election pursuant to sec_1362 and has established reasonable_cause for failing to make such election in a timely manner thus based on the facts submitted and representations made we conclude that x is eligible for relief under sec_1362 accordingly we conclude that x’s sec_1362 election will be treated as timely made for its taxable_year that began on d1 however this ruling is contingent on x filing with the appropriate service_center a completed form_2553 election by a small_business_corporation within days from the date of this ruling containing as an effective date d1 a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is an s_corporation for federal tax purposes plr-137146-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the requested ruling it is subject_to verification on examination sincerely s christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes
